Title: From Alexander Hamilton to Colonel Clement Biddle, [17 June 1777]
From: Hamilton, Alexander
To: Biddle, Clement



[Middlebrook, New Jersey, June 17, 1777]

The whole army immediately to strike their tents, pack them up, and get themselves in every respect ready for an instant march. The Quarter Master General to have every thing in his department ready.

A Hamilton A D C
Head Quarters Camp atMiddle Brook June 17th. 1777


Colonel Biddle will communicate the above order, to the Commissary & Pay Master General & Judge advocate.

A Hamilton A D C

